IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-10647
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

RODNEY CLEO CHIMNEY, also
known as TD,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:97-CR-373-H
                       - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Rodney

Cleo Chimney has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Chimney has received a copy of counsel’s motion and brief, but

has not filed a response.   Our independent review of the brief

and the record discloses no nonfrivolous issue.     Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.